Motion Granted; Order filed March 12, 2013 Withdrawn; Order filed March
28, 2013




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00173-CV
                                    ____________

                   JOSEPH ANTHONY THOMAS, Appellant

                                          V.

        LAKE COVE COMMUNITY ASSOCIATION, INC., Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-69824

                                      ORDER

      This is an appeal from a judgment signed November 13, 2012. A motion for
new trial was timely filed December 13, 2012. Appellant’s notice of appeal was
due February 11, 2013, but was not filed until February 26, 2013, a date within 15
days of the notice of appeal. In the same document as his notice of appeal appellant
filed a motion to extend time to file notice of appeal.
      On March 12, 2013, this court issued an order requiring appellant to file a
motion in a separate document. That order is withdrawn.

      Appellant’s motion to extend time to file notice of appeal is granted. See
Tex. R. App. P. 2, 26.3 The reporter’s record is due April 4, 2013.

                                      PER CURIAM